            Case 2:18-cr-00422-SMB Document 787 Filed 10/19/19 Page 1 of 2



 1   Joy Bertrand, Esq.
     PO Box 2734
 2   Scottsdale, Arizona 85252-2734
     Telephone: 480-656-3919
 3   Fax: 480-361-4694
     joyous@mailbag.com
 4   www.joybertrandlaw.com
     Arizona State Bar No. 024181
 5
     ATTORNEY FOR: DEFENDANT
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE DISTRICT OF ARIZONA

10
     United States of America,
11
          Plaintiff,                                 CR-2018-0422-SMB
12
           v.                                        NOTICE OF JOINDER WITH
13
                                                     MOTION TO DISMISS (ECF DOC.
14   Joye Vaught,                                    746)
15         Defendant.
16

17

18         PLEASE TAKE NOTICE that the Defendant, Joye Vaught, hereby joins her
19
     codefendants in their Motion to Dismiss, filed September 27, 2019, listed as ECF
20

21   Doc. 746 on the public docket.
22
                  RESPECTFULLY SUBMITTED on October 19, 2019.
23

24
                                          s/Joy Bertrand
                                          Joy Bertrand
25
                                          Attorney for Defendant
26

27

28

29




                                            Page 1
            Case 2:18-cr-00422-SMB Document 787 Filed 10/19/19 Page 2 of 2



 1                             CERTIFICATE OF SERVICE
 2
           On October 19, 2019, I, Joy Bertrand, attorney for the Defendant, Joye
 3

 4   Vaught, filed the foregoing with the Arizona District Court’s electronic filing
 5
     system. Based on my training and experience with electronic filing in the federal
 6

 7   courts, it is my understanding that a copy of this request will be electronically
 8
     served upon opposing counsel and codefendant counsel upon its submission to
 9

10
     the Court.

11
           Respectfully submitted this Nineteenth day of October, 2019.
12

13

14                                   s/Joy Bertrand
15                                   Joy Bertrand
                                     Attorney for Defendant
16

17

18

19

20

21

22

23

24

25

26

27

28

29




                                             Page 2
